LOAN CLOSING STATEMENT AND DISBURSEMENT SHEET (SHOWING THE ACTUAL PREPAYMENT PREMIUM AND REVISED PAYOFF AMOUNTS WITH CORRESPONDING CHANGES TO AFFECTED FIGURES AND NOTES) DEAN, MEAD, EGERTON, BLOODWORTH, CAPOUANO & BOZARTH, P.A. 800 North Magnolia Avenue, Suite 1500 Orlando, Florida 32803 BORROWERS: ALICO, INC., a Florida corporation; ALICO-AGRI, LTD., a Florida limited partnership; ALICO PLANT WORLD, L.L.C., a Florida limited liability company; BOWEN BROTHERS FRUIT, LLC, a Florida limited liability company; and ALICO LAND DEVELOPMENT, INC., a Florida corporation LENDER:RABO AGRIFINANCE, INC. DATE:September 8, 2010 PROPERTY:See Exhibit A, attached hereto and made a part hereof PRINCIPAL AMOUNT OF REAL ESTATE TERM LOAN: PRINCIPAL AMOUNT OF REAL ESTATE LINE OF CREDIT LOAN: MAXIMUM TOTAL LOAN COMMITMENT: BORROWERS' EXPENSES: 1.Documentary Stamps on Real Estate Term Loan Note 2.Documentary Stamps on Real Estate Line of Credit Note210,000.00 3.Intangible Tax on Florida Mortgage, Security Agreement and Financing Statement 4.Recording Fee on Florida Mortgage, Security Agreement and Financing Statement(Hendry
